MEMORANDUM **
Luevina Henry appeals pro se the district court’s judgment in her wrongful termination action against the United States Postal Service alleging discrimination and retaliation. Henry also appeals the denial of her motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment. Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001). We review for abuse of discretion the denial of a motion for reconsideration. School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly granted defendant summary judgment because Henry failed to timely exhaust administrative remedies. See 29 C.F.R. §§ 1614.401(a), *5501614.402(a); see also Boyd v. United States Postal Serv., 752 F.2d 410, 414 (9th Cir.1985) (stating requirement that federal employees timely exhaust administrative remedies).
Henry’s contention that summary judgment was improper because discovery was pending at the time the district court heard the summary judgment motion lacks merit because Henry failed to raise this issue properly under Fed. R. Civ. Pro. 56(f). See Weinberg v. Whatcom County, 241 F.3d 746, 751 (9th Cir.2001).
The district court did not abuse its discretion in denying Henry’s Fed. R. Civ. Pro. 60 motion because she failed to demonstrate any basis for relief from judgment. See School Dist. No. 1J, 5 F.3d at 1263.
Henry’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.